852 So.2d 348 (2003)
Derrick CHARLESTON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D02-48.
District Court of Appeal of Florida, First District.
August 14, 2003.
*349 Nancy A. Daniels, Public Defender, and Jamie Spivey, Assistant Public Defender, Tallahassee, for Appellant.
Charles J. Crist, Jr., Attorney General, and Felicia A. Wilcox, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. Gibson v. State, 721 So.2d 363 (Fla. 2d DCA 1998).
ERVIN, BARFIELD and ALLEN, JJ., concur.